Citation Nr: 9909996	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  94-29 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a temporary total rating under the 
provisions of 38 C.F.R. § 4.30 for a period of convalescence 
from February 2, 1993, to May 31, 1993.

2.  Entitlement to an extension of a total disability 
evaluation for convalescence beyond May 31, 1993, based on a 
right fifth finger arthroplasty in February 1993.

3.  Entitlement to a temporary total rating under the 
provisions of 38 C.F.R. § 4.30 for a period of convalescence 
from July 14, 1993, to August 31, 1993.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1968 to 
October 1970.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The 
veteran testified before a member of the Board at a hearing 
held in Washington, DC, in August 1996.  In October 1996, the 
Board issued a decision denying the veteran's claim for 
entitlement to a temporary total evaluation under the 
provisions of 38 C.F.R. § 4.30 for convalescence following 
surgeries in February and July 1993.  The veteran appealed 
this decision, and in a decision dated in September 1998 the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals before March 1, 
1999, hereinafter Court), vacated the Board's October 1996 
decision and remanded the case.

The Board notes that the member of the Board who conducted 
the veteran's August 1996 hearing subsequently left the 
Board's employ.  The record reflects that the veteran was 
informed of the member's departure, but that his 
representative, in March 1999, indicated that the veteran did 
not desire an additional hearing. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained. 

2.  The Court has held that entitlement to a temporary total 
rating under the provisions of 38 C.F.R. § 4.30 for a period 
of convalescence from February 2, 1993, to May 31, 1993, is 
established.

3.  The veteran underwent a right fifth finger arthroplasty 
in February 1993; function in the finger continued to 
deteriorate postoperatively and the veteran continued to 
require a period of convalescence from June 1, 1993, to July 
13, 1993.

4.  The Court has held that entitlement to a temporary total 
rating under the provisions of 38 C.F.R. § 4.30 for a period 
of convalescence from July 14, 1993, to August 31, 1993, is 
established


CONCLUSIONS OF LAW

1.  The criteria for a temporary total rating under the 
provisions of 38 C.F.R. § 4.30 for a period of convalescence 
from February 2, 1993, to May 31, 1993, have been met.  38 
U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 4.30 (1998).

2.  The criteria for extension of a total disability 
evaluation for convalescence from June 1, 1993, to July 13, 
1993, based on a right fifth finger arthroplasty, have been 
met.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 4.30 
(1998).

3.  The criteria for a temporary total rating under the 
provisions of 38 C.F.R. § 4.30 for a period of convalescence 
from July 14, 1993, to August 31, 1993, have been met.  38 
U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 4.30 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the veteran's claims are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Further, the Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).

In its September 1998 decision, the Court reversed the 
Board's August 1996 decision to the extent that the Board 
failed to grant a temporary total rating under the provisions 
of 38 C.F.R. § 4.30 for the period from February 2, 1993, to 
May 31, 1993, and for the period from July 14, 1993, to 
August 31, 1993.  The Court remanded the matter to the Board, 
directing the Board to assign temporary total ratings for the 
foregoing periods.  Accordingly, the veteran is entitled to 
temporary total ratings for these specified periods.

In its September 1998 decision, the Court also concluded that 
because initial entitlement to a temporary total rating under 
the provisions of 38 C.F.R. § 4.30 for a period of 
convalescence from February 2, 1993, to May 31, 1993, was 
denied by the Board, the provisions for a discretionary 
extension beyond that period had not been considered by VA in 
the first instance.  Therefore, the Court remanded the issue 
of entitlement to an extension of a total disability 
evaluation for convalescence beyond May 31, 1993 for further 
action by the Board.    

On file are private treatment notes of the veteran by John A. 
Bukovnik, M.D., for September 1992 to February 1994.  The 
treatment notes indicate that the veteran underwent surgery 
on his right fifth finger in February 1993, with removal of 
fixation pins in March 1993, and indicate that the veteran 
was prescribed warm water soaks and passive range of motion 
exercises.  The records indicate that the veteran's range of 
right fifth finger motion steadily worsened after the 
surgery, following which the veteran was issued a splint and 
scheduled for an arthrodesis of the proximal interphalangeal 
(PIP) joint of the finger with miniplate fixation in July 
1993; the veteran underwent this procedure on July 14, 1993.  

Also on file are several statements by Dr. Bukovnik.  In a 
February 1993 statement, Dr. Bukovnik indicated that the 
veteran would not be able to return to employment until at 
least April 1993.  In a June 1993 statement, he reported 
that, as of May 1993, the veteran continued to exhibit a 
considerable amount of right fifth finger ankylosis which 
interfered with the normal use of the right hand.  In a 
November 1993 statement Dr. Bukovnik concluded that the 
veteran had been totally disabled from February 1993 to 
August 1993 secondary to the two surgeries on his finger.  A 
February 1994 statement by Dr. Bukovnik clarified that the 
veteran had been restricted in his activities from February 
1993 through August 1993 due to multiple surgeries on his 
finger.

Hospital records from the Lake Hospital System for February 
1993 to July 1993 show that the veteran underwent an 
arthroplasty of the right fifth PIP joint in February 1993, 
after the failure of conservative management of a recent 
fracture of the finger; the veteran tolerated the procedure 
well.  In March 1993 the fixation pins inserted during the 
surgery were removed, following which the veteran was able to 
achieve 45 degrees of finger motion.  The records indicate 
that the veteran continued to exhibit severe limitation of 
flexion of the PIP joint, and that the veteran eventually 
underwent arthrodesis of that joint with miniplate fixation 
on July 14, 1993.

The veteran was afforded a VA examination in June 1993, at 
which time he complained of numbness and immobility of the 
right fifth finger, as well as difficulty in using the right 
hand.  Physical examination of the finger disclosed flexor 
contracture of the distal interphalangeal (DIP) joint at 
approximately 35 to 40 degrees, and an inability to flex the 
PIP joint secondary to arthrodesis.  The veteran was able to 
oppose his right thumb against the little finger, with fair 
to good ability to hold paper with the thumb and finger.  
Grasping strength was 5/5.  The examiner described the 
February 1993 surgery as unsuccessful.

The veteran was afforded a hearing before a hearing officer 
at the RO in April 1994, at which time he testified that his 
physician directed him to avoid activities involving his 
right hand from February 1993 until August 1993 secondary to 
his surgeries.  He stated that he in fact was not employed 
during that period.  He indicated that he was not released 
from his physician's care until August 1993.

At the veteran's August 1996 hearing he testified that 
following the February 1993 surgery he was instructed to 
avoid using his right hand, and that this prevented him from 
working at his position in a grocery store.

Under the provisions of 38 C.F.R. § 4.30, a total rating will 
be assigned effective the date of hospital admission or 
outpatient treatment and continuing for a period of 1, 2, or 
3 months from the first day of the month following hospital 
discharge or outpatient release if the treatment of a 
service-connected disability resulted in: (1) surgery 
necessitating at least one month of convalescence; (2) 
surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of wheelchair 
or crutches (regular weight-bearing prohibited); or (3) 
immobilization by cast, without surgery, of one major joint 
or more.  Extensions of 1, 2 or 3 months beyond the initial 3 
months may be made under paragraph (a)(1), (2) or (3) above.  
38 C.F.R. § 4.30 (1998).

After carefully reviewing the relevant evidence of record, 
the Board finds that an extension of a total rating for 
convalescence for the period from June 1, 1993, to July 13, 
1993, is warranted.  The hospital reports and private 
treatment records from February 1993 to July 1993 indicate, 
in essence, that the February 1993 surgery was unsuccessful, 
and that the veteran's right fifth finger symptoms steadily 
worsened until a second operative procedure was performed in 
July 1993.  Moreover, Dr. Bukovnik, the veteran's treating 
physician, has repeatedly concluded that the veteran's 
surgeries essentially rendered him unemployable from February 
1993 until August 1993, essentially indicating that the 
veteran continued to require a period of recuperation from 
June 1, 1993 to July 13, 1993.  While the veteran exhibited 
normal grip strength and fair manipulative ability at his 
June 1993 VA examination, the examiner nevertheless 
acknowledged that the veteran's February 1993 surgery had 
been unsuccessful, and in any event did not suggest that the 
veteran no longer required a period of convalescence.  In 
light of the proximity of the veteran's two surgeries in 1993 
and the medical opinions indicating that the veteran 
continued to require a period of convalescence for the entire 
period between the February 1993 and July 1993 surgeries, the 
Board concludes that the evidence supports an extension of a 
total rating for convalescence for the period from June 1, 
1993, to July 13, 1993.


ORDER

Subject to the provisions governing the payment of monetary 
benefits, a temporary total rating under the provisions of 38 
C.F.R. § 4.30 for a period of convalescence from February 2, 
1993, to May 31, 1993, is granted.

Subject to the provisions governing the payment of monetary 
benefits, a temporary total rating under the provisions of 38 
C.F.R. § 4.30 for a period of convalescence from June 1, 
1993, to July 13, 1993, is granted.

Subject to the provisions governing the payment of monetary 
benefits, a temporary total rating under the provisions of 38 
C.F.R. § 4.30 for a period of convalescence from July 14, 
1993, to August 31, 1993, is granted.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals


 

